Exhibit 10.14.2


[Cardinal Health, Inc. Letterhead]








April 9, 2012






Mr. Donald M. Casey, Jr.




Dear Don:


It is with great pleasure that I confirm in writing our offer of employment to
you. All of us who have met with you enthusiastically believe you represent an
exceptional fit with Cardinal Health, Inc. (“Company” or “Cardinal Health”) and
a superb addition to the executive management team. As we have discussed, the
terms of this offer are subject to approval from the Human Resources and
Compensation Committee of our Board of Directors (“Compensation Committee”). The
major provisions of your offer are:


•
Position: Your position is CEO, Medical Segment, reporting directly to George
Barrett, Chairman and CEO, Cardinal Health.



•
Start Date: Your start date will be April 16, 2012.



•
Pay: Your base bi-weekly rate of pay will be $24,423.08, annualized to
$635,000.00. Cardinal Health employees are paid every other Friday, one week in
arrears (one week behind the most current workweek you’ve completed).



◦The official Cardinal Health workweek starts on Monday and runs through Sunday.


◦
Short-Term Incentive Plan: You will be eligible to participate in our Short-Term
Incentive plan, which we call our Management Incentive Plan (MIP). Your target
incentive for the fiscal year ending June 30 will be 90% of your annual base
salary, prorated to reflect the number of days you are employed in this position
during the fiscal year. Annual bonus payments are determined by the Compensation
Committee based upon the achievement of specific financial and management agenda
objectives.



◦
Long-Term Incentive: You are eligible to participate in the regular Cardinal
Health Long-Term Incentive (LTI) program with an expected value target of
$2,100,000. The first regular Long-Term Incentive grant for which you are
eligible is scheduled to occur in August 2012 for fiscal year 2013. The grant is
expected to be an equal mix of stock options (“SO”), restricted share units
(“RSU”), and performance share units (“PSU”). LTI plan participation and award
amounts are reviewed on an annual basis and are subject to change at any time at
the discretion of the Compensation Committee. Standard terms and conditions
apply.







--------------------------------------------------------------------------------



Mr. Donald M. Casey, Jr.
Page 2
April 9, 2012



◦
You also will be awarded equity with an expected value of $1,500,000 as of the
grant date that will be equally weighted as RSUs, SOs, and PSUs. RSU and SO
grants vest in annual installments of 33.33% on each of the first three
anniversaries of the grant date. The PSUs vest on or about August 15, 2014
subject to achievement of performance criteria as determined by the Compensation
Committee. The grant will be made on the first day that is after your start date
that is the fifteenth day of the month (or if the fifteenth day of the month
falls on a weekend or holiday, the next business day following the fifteenth day
of the month) and the awards will be valued in accordance with the Company’s
standard valuation practices. Standard terms and conditions apply. The RSU and
PSUs also will be subject to deferred payment if you so elect on the enclosed
election forms.



◦
You are also being offered a one-time gross cash sign-on bonus of $500,000.00
which will be paid within 30 days of your start date. If you voluntarily
terminate employment within the first twelve months after your start date, you
will be obligated to repay the Company 100% of the money provided to you under
this clause. If you voluntarily terminate employment within the following twelve
months, you will be responsible for 50% of the money provided to you under this
clause.



•
Performance: Your performance and merit reviews will follow the standard annual
review calendar for Cardinal Health.



•
Relocation: You will be eligible for the Executive Homeowners Relocation
Program.



•
Rewards: Cardinal Health is pleased to offer a comprehensive, competitive
compensation program that rewards talented employees for their performance. You
may be eligible for:



o
Our health, life, and disability plans on your first day of employment. You will
receive more information on these benefits during your new hire orientation
session.



o
You are eligible to participate in the Cardinal Health 401(k) Savings Plan on
the first day of your employment. You may contribute up to 50% of your pre-tax
earnings to the Plan (subject to IRS maximum limits). Cardinal Health matches
dollar-for-dollar on the first 3% you contribute to your 401(k) savings account
and an additional 50 cents for every dollar on the next 2% you contribute. These
matching dollars are immediately 100% vested. In addition to the company match,
the Company may make a discretionary company performance contribution to your
401(k) account based on the over-achievement of certain goals. This company
performance contribution is 100% vested after three years of service. Enrollment
information will be sent to you by Fidelity Investments, our financial benefits
service provider.



o
You are eligible to participate in the Cardinal Health Deferred Compensation
Plan, which enables you to save over the IRS limits in the qualified 401(k)
plan. Cardinal Health provides a match on deferrals from eligible compensation
earned between $250,000 and $350,000 and may make a discretionary company
performance contribution to your DCP account. All contributions vest as
described in the 401(k) plan. Enrollment information will be sent to you by
Fidelity. Note that you must enroll within 30 days of your start date.





--------------------------------------------------------------------------------



Mr. Donald M. Casey, Jr.
Page 3
April 9, 2012





•
Paid Time Off: Upon joining Cardinal Health, you will receive the following Paid
Time Off (PTO):



◦
Seven (7) paid company holidays (New Years Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day and the day following and Christmas Day).



◦
Additionally, each calendar year you will be eligible to receive 208 hours
(approximately 26 eight-hour days) of Paid Time Off (PTO). PTO includes
vacation, sick and personal days, all of which need to be used during that
calendar year. Please note that Cardinal Health does not allow the carryover of
unused PTO.



◦
Based on your start date, you will be eligible to receive a pro-rated allotment
of Paid Time Off (PTO) for the current calendar year in the amount of 160 hours
(approximately 20 eight-hour days).



•
Screening: Consistent with our policies for all Cardinal Health personnel and
the special consideration of our industry, this offer is contingent upon the
taking of a company paid drug screening test, the results of which must be
negative, as well as an acceptable background check, which may include a
reference check. These items must be completed prior to your start date. If we
do not receive the results prior to your start date, we will notify you to
discuss an alternative start date.



•
Term: Employment with Cardinal Health is not for any definite period of time and
is terminable, with or without notice, at the will of either you or the company
at any time for any reason. There shall be no contract, express or implied, of
employment. However, you agree to be bound by the terms of the attached
Confidentiality and Business Protection Agreement. That agreement must be signed
and delivered to the Company on or before your start date.



•
Ethics: As a company founded on a core set of values, we ask you to review the
enclosed Standards of Business Conduct and sign the enclosed certificate of
compliance.



This letter agreement is amended and restated on May 22, 2012 in order to
conform to our original agreement regarding your PSUs and the PSU terms approved
by the Committee.


If you have any questions, please feel free to call me. I’m looking forward to
working together.


Sincerely,


/s/ CAROLE WATKINS


Carole Watkins




I accept the above offer of employment as of April 10, 2012:






/s/ DONALD M. CASEY, JR.        
Donald M. Casey, Jr.                    


Cc: George Barrett


